Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.

Amendment
Applicant's amendment filed on 6/17/2022 have been entered and fully considered.  Claims 1, 11, 17 are amended, claims 2, 5, 6, 12 and 18 are canceled, and claims 1, 3, 4, 7-11, 13-17 and 19-29 are currently pending.

Response to Argument
Applicant’s arguments with respect to claims 1, 3, 4, 7-11, 13-17 and 19-29 have been fully considered and are persuasive.  The claims rejections under 35 U.S.C. 103(a) have been withdrawn.

Allowable Subject Matter
Claims 1, 3, 4, 7-11, 13-17 and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to a core network that allows a UE to initiate and receive communications via a native SIM line even if the registration of a virtual line fails.
The prior arts of record, Li, Smit, Wallis, Zhang, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose 
initiating a deregistration of a native SIM line associated with the UE;  querying an authentication and authorizing gateway (AAG) using the token; initiating a registration of the native SIM line associated with the UE after initiating the deregistration of the native SIM line associated with the UE and prior to initiating a registration of the virtual line for use by the UE; determining, subsequent to initiating the registration of the native SIM line, that the UE is not authorized to register the virtual line based at least in part on querying the AAG; and receiving an indication that the registration of the native SIM line is successful, as disclosed in independent claims 1, 11 and 17;
receiving a request to register a virtual line with the core network, initiating a deregistration of a native SIM line associated with the UE; querying an authentication and authorizing gateway (AAG) using the SAT; receiving a response indicating that the SAT is valid; querying an identity and access management (IAM) using an identifier associated with the UE; receiving a second response indicating that the UE is not associated with permissions that allow the UE to register the virtual line; initiating a registration of the native SIM line associated with the UE; receiving an indication that the registration of the native SIM line is successful; and transmitting a message to the UE indicating that the native SIM line is registered, wherein reception of the message causes the UE to indicate that the virtual line is not registered and causes the UE to be capable of initiating and receiving communications over the core network using the native SIM line, as disclosed in independent claims 21 and 26;
receiving a request to register a virtual line with the core network; initiating a deregistration of a native SIM line associated with the UE; transmitting a message to the UE indicating that the native SIM line is registered, wherein reception of the message causes the UE to indicate that the virtual line is not registered and causes the UE to be capable of initiating and receiving communications over the core network using the native SIM line. receiving, from the UE, a second request to register a second virtual line with the core network; initiating a second deregistration of the native SIM line associated with the UE; determining that the UE is authorized to register the second virtual line; initiating a second registration of the native SIM line associated with the UE; receiving an indication that the second registration of the native SIM line is successful; initiating a registration of the second virtual line; and transmitting a second message to the UE indicating that the native SIM line and the second virtual line are registered, wherein reception of the second message causes the UE to indicate that the second virtual line is registered, as disclosed in independent claim 22; 
receive, from the UE, a second request to register a second virtual line with the core network; initiate a second deregistration of the native SIM line associated with the UE; determine that the UE is authorized to register the second virtual line; initiate a second registration of the native SIM line associated with the UE; receive an indication that the second registration of the native SIM line is successful; initiate a registration of the second virtual line; and transmit a second message to the UE indicating that the native SIM line and the second virtual line are registered, wherein reception of the second message causes the UE to indicate that the second virtual line is registered, as disclosed in independent claim 27; 
wherein the request to register the virtual line comprises a service authorization token (SAT); query an AAG using the SAT; receive a response indicating that the SAT is valid; query an identity and access management (IAM) using an identifier associated with the UE; receive a second response indicating that the UE is not associated with permissions that allow the UE to register the virtual line: and transmit a message to the UE indicating that the native SIM line is registered such that the UE can communicate over the core network using the native SIM line, as disclosed in independent claim 29.
These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s independent claims 1, 11, 17, 21, 22, 26, 27 and 29 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 4/15/2022.
Claims 3, 4, 7-10, 13-16 and 19, 20, 23-25 and 28  are allowed by the virtue of their dependency from allowed independent claims 1, 11, 17, 22 and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. G./
Examiner, Art Unit 2647

/NIZAR N SIVJI/Primary Examiner, Art Unit 2647